                                               United States Bankruptcy Court
                                                    District of Arizona
In re:                                                                                                     Case No. 19-13232-PS
YIP VILLAS                                                                                                 Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0970-2                  User: bryantr                      Page 1 of 2                          Date Rcvd: Jul 13, 2020
                                      Form ID: 318                       Total Noticed: 29


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 15, 2020.
db             +YIP VILLAS,    3280 E. MILKY WAY,   GILBERT, AZ 85295-3412
cr             +BRIDGECREST CREDIT COMPANY, LLC; BRIDGECREST ACCEP,     c/o Patricia Doyle-Kossick, PLC,
                 4500 S. Lakeshore Drive,    Suite 320,    Tempe, AZ 85282-7190
15810272       +1stprogress/1stequity/,    P.o. Box 84010,     Columbus GA 31908-4010
15840693        AZ DEPARTMENT OF ECONOMIC SECURITY,     OFFICE OF ACCTS RECEIVABLE & COLLECTIONS,   PO BOX 60,
                 PHOENIX, AZ 85001-0060
15810275       +Cbna,   Po Box 6497,    Sioux Falls SD 57117-6497
15810276        Checksmart,    21 Signal Butte Suite101,    Mesa AZ 85120
15895320        Citibank, N.A.,    5800 S Corporate Pl,    Sioux Falls, SD 57108-5027
15810278        Great Lakes/Pell Grant,    P.O. Box 7860,    Madison, WI 53707-7860
15810281       +Opploans/finwise,    130 East Randolph Street,    Chicago IL 60601-6207
15810284       +Roselyn Parks,    888 N. 1st ave.,   Phoenix AZ 85003-1677
15810288       +Superstition Spring Apartments,    1247 S. 96th Street,    Mesa AZ 85209-4266
15810289       +Us Dept Of Ed/glelsi,    2401 International Lane,    Madison WI 53704-3121
15810285       +sampair group law firm,    17235 N 75th Ave #100,,    glendale AZ 85308-0863

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
smg             EDI: AZDEPREV.COM Jul 14 2020 06:03:00       AZ DEPARTMENT OF REVENUE,    BANKRUPTCY & LITIGATION,
                 1600 W. MONROE, 7TH FL.,    PHOENIX, AZ 85007-2650
15818740       +EDI: AZDEPREV.COM Jul 14 2020 06:03:00       ARIZONA DEPARTMENT OF REVENUE,
                 c/o Tax, Bankruptcy and Coll,    2005 N Central Ave, Suite 100,    Phoenix, AZ 85004-1546
15810273       +EDI: DVTM.COM Jul 14 2020 06:03:00       Bridgecrest,   Po Box 29018,    Phoenix AZ 85038-9018
15900815       +EDI: DVTM.COM Jul 14 2020 06:03:00       Bridgecrest Credit Company,LLC,    PO BOX 29018,
                 PHOENIX, AZ 85038-9018
15810274       +EDI: CAPITALONE.COM Jul 14 2020 06:03:00       Capital One Bank Usa N,    Po Box 30281,
                 Salt Lake City UT 84130-0281
15810277       +EDI: AMINFOFP.COM Jul 14 2020 06:03:00       First Premier Bank,   3820 N Louise Ave,
                 Sioux Falls SD 57107-0145
15884631        EDI: JEFFERSONCAP.COM Jul 14 2020 06:03:00       Jefferson Capital Systems LLC,    Po Box 7999,
                 Saint Cloud Mn 56302-9617
15834994        E-mail/PDF: MerrickBKNotifications@Resurgent.com Jul 14 2020 02:47:20        MERRICK BANK,
                 Resurgent Capital Services,    PO Box 10368,    Greenville, SC 29603-0368
15810279       +E-mail/PDF: MerrickBKNotifications@Resurgent.com Jul 14 2020 02:46:50        Merrick Bank Corp,
                 Po Box 9201,    Old Bethpage NY 11804-9001
15810280       +E-mail/Text: bankruptcy@moneylion.com Jul 14 2020 02:40:03       Moneylion Inc,    Po Box 1547,
                 Sandy UT 84091-1547
15873252        EDI: PRA.COM Jul 14 2020 06:03:00      Portfolio Recovery Associates, LLC,     POB 12914,
                 Norfolk VA 23541
15810282       +EDI: PRA.COM Jul 14 2020 06:03:00      Portfolio Recov Assoc,    120 Corporate Blvd Ste 100,
                 Norfolk VA 23502-4952
15883543       +EDI: JEFFERSONCAP.COM Jul 14 2020 06:03:00       Premier Bankcard, Llc,
                 Jefferson Capital Systems LLC Assignee,     Po Box 7999,   Saint Cloud Mn 56302-7999
15810283       +E-mail/Text: service@quantumcollections.com Jul 14 2020 02:37:44        Quantum Coll,
                 3080 S Durango,    Las Vegas NV 89117-9193
15810286       +EDI: SWCR.COM Jul 14 2020 06:03:00       Southwest Credit Syste,   4120 International Parkway,
                 Carrollton TX 75007-1958
15810287       +E-mail/Text: bankruptcy@speedyinc.com Jul 14 2020 02:38:46       Speedy/Rapid Cash,
                 PO Box 780408,    Wichita KS 67278-0408
                                                                                               TOTAL: 16

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 15, 2020                                            Signature: /s/Joseph Speetjens




          Case 2:19-bk-13232-PS Doc 49 Filed 07/13/20                               Entered 07/15/20 21:45:12                Desc
                              Imaged Certificate of Notice                          Page 1 of 4
District/off: 0970-2         User: bryantr                Page 2 of 2                  Date Rcvd: Jul 13, 2020
                             Form ID: 318                 Total Noticed: 29

_


                             CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 13, 2020 at the address(es) listed below:
              PATRICIA DOYLE-KOSSICK     on behalf of Creditor  BRIDGECREST CREDIT COMPANY, LLC; BRIDGECREST
               ACCEPTANCE CORPORATION pdk@pdklawfirm.com
              RICK DANIEL ADAMS    on behalf of Debtor YIP VILLAS info@valleywidebankruptcy.com,
               allstateaz@ecf.courtdrive.com
              ROGER W. BROWN    rogerbrowntrustee@live.com, rwb@trustesolutions.net,rrwwbb@hotmail.com
              U.S. TRUSTEE   USTPRegion14.PX.ECF@USDOJ.GOV
                                                                                            TOTAL: 4




       Case 2:19-bk-13232-PS Doc 49 Filed 07/13/20                Entered 07/15/20 21:45:12        Desc
                           Imaged Certificate of Notice           Page 2 of 4
Information to identify the case:
Debtor 1              YIP VILLAS                                                  Social Security number or ITIN   xxx−xx−2752
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court District of Arizona

Case number: 2:19−bk−13232−PS



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           YIP VILLAS
           fka JYPSY FEVIDAL VILLAS


           7/13/20                                                        By the court: Paul Sala
                                                                                        United States Bankruptcy Judge


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.
However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                                page 1



     Case 2:19-bk-13232-PS Doc 49 Filed 07/13/20                                  Entered 07/15/20 21:45:12             Desc
                         Imaged Certificate of Notice                             Page 3 of 4
Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2



   Case 2:19-bk-13232-PS Doc 49 Filed 07/13/20                     Entered 07/15/20 21:45:12      Desc
                       Imaged Certificate of Notice                Page 4 of 4
